Citation Nr: 0014125	
Decision Date: 05/30/00    Archive Date: 06/05/00

DOCKET NO.  97-12 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bleeding from the 
rectum, to include as secondary to herbicide exposure, and to 
include as secondary to post-traumatic stress disorder.  

2.  Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently evaluated as 70 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1967 to July 
1970 and from October 1970 to October 1971.  A February 1994 
administrative decision found that the appellant's second 
period of service an other than honorable discharge.  

This case comes before the Board of Veterans' Appeals (Board) 
by means of a January 1997 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


REMAND

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that the claim is well grounded, i.e., that it is plausible.  
If he has not, the appeal fails as to that claim, and the 
Board is under no duty to assist him in any further 
development of that claim, since such development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991);  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  

With respect to the veteran's claim of entitlement to service 
connection for bleeding from the rectum, to include as 
secondary to herbicide exposure, and to include as secondary 
to post-traumatic stress disorder, certain development must 
be completed even before the matter of well-groundedness is 
considered.  The Board notes that the veteran originally 
contended that he developed rectal bleeding secondary to 
exposure to herbicides during his active military service in 
Vietnam.  In the January 1997 rating action, the RO denied 
service connection on the basis that this condition did not 
happen in military service, nor was it aggravated or caused 
by service.  In response to the rating action, the veteran 
filed a notice of disagreement in February 1997 in which he 
expressed his contention that his alleged rectal bleeding was 
"caused by exposure to Agent Orange as the catalyst, but 
most due to excessive stress caused by my PTSD."  He further 
indicated a belief that his alleged rectal bleeding was 
"proximately due to, or caused [by] my service connected 
PTSD."  From the veteran's statement, it is clear that he is 
expressing his contentions that his a current disability 
manifested by rectal bleeding is secondary to his service 
connected PTSD and that service connection on a secondary 
basis should, therefore, be granted.  

The Board notes that service connection may be established on 
a secondary basis for a disability, shown to be proximately 
due to, or the result of, a service-connected disease or 
injury. 38 C.F.R. § 3.310(a) (1999).  In a February 1997 
statement of the case, and subsequent supplemental statements 
of the case dated in February 1998 and July 1999, the RO 
continued the denial of the veteran's claim for service 
connection.  However, in these statements of the case the RO 
failed to provide the veteran and his representative with the 
relevant laws and regulations pertaining to establishing 
service connection on a secondary basis.

Prior to Board review, and in order to consider fairly the 
issue of entitlement to service connection for bleeding from 
the rectum, to include as secondary to herbicide exposure, 
and to include as secondary to post-traumatic stress 
disorder, the appellant must be fully apprised of the 
applicable law and regulations.  A SOC must be complete 
enough to allow the appellant to present written and/or oral 
argument before the Board, and it must contain, in pertinent 
part, a summary of the applicable laws and regulations, with 
appropriate citations, and a discussion of how such laws and 
regulations affect the determination. 38 C.F.R. § 19.29 
(1999).  As the requirements of 38 C.F.R. § 19.29 have not 
been satisfied by the RO, a remand is required in order to 
ensure due process to the veteran.

With respect to the veteran' claim for an increased 
disability rating for PTSD, the threshold question of 
establishing a well grounded claim has been satisfied.  A 
claim that a condition has become more severe is well 
grounded where the condition was previously service connected 
and rated, and the claimant subsequently asserts that a 
higher rating is justified due to an increase in severity 
since the original rating.  Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992). Accordingly, the Board finds that 
the appellant's claim for an increased disability rating for 
PTSD is "well grounded" within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991 & Supp. 1999); that is, he has presented a 
claim that is plausible.  

VA has a duty to assist veterans in the development of facts 
pertinent to their claims, under 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999) and 38 C.F.R. § 3.103(a) (1999), which 
requires that VA accomplish additional development of the 
evidence if the record currently before it is inadequate.  
Littke v. Derwinski, 1 Vet.App. 90 (1990). 

In the present case, service connection for PTSD was 
established by means of a May 1994 rating decision which 
assigned a 10 percent disability evaluation, effective August 
18, 1993.  On July 22, 1996, the RO received a request from 
the appellant for an increased disability evaluation for 
PTSD.  By means of a January 1997, the RO denied an increased 
disability evaluation for PTSD.  The appellant perfected a 
timely appeal of this issue.  During the pendency of his 
appeal, a July 1999 rating action increased the disability 
evaluation for his service connected PTSD to 70 percent 
disabling, effective July 22, 1996.  As this is not a full 
grant of benefits on appeal, the appeal remains open.  

The veteran filed his claim for an increased rating in July 
1996.  The criteria for evaluation of mental disorders were 
amended during the pendency of the appellant's appeal, 
effective November 7, 1996.  See 61 Fed. Reg. 52,700 (October 
8, 1996).  Those rating criteria are substantially different 
from the previous criteria.  The United States Court of 
Appeals for Veterans Claims, formerly the United States Court 
of Veterans Appeals, (Court) has held that for the purpose of 
appeals, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant should be applied unless provided 
otherwise by statute.  Karnas v. Derwinski, 1 Vet. App. 308, 
312-313 (1991).  Similarly, VA General Counsel has held that 
when a provision of the Rating Schedule is amended while a 
claim for an increased rating under that provision is 
pending, VA should first determine whether the amended 
regulation is more favorable to the claimant.  VAOPGCPREC 3-
00 (April 10, 2000).  It may be necessary to separately apply 
the pre-amendment and post-amendment version of the 
regulation to the facts of the case in order to determine 
which provision is more favorable to the appellant, unless it 
is clear from a facial comparison of both versions that one 
version is more favorable.  Id.

In the present case, the record shows that in reaching its 
decision, the RO applied the criteria effective November 7, 
1996 but failed to consider the criteria as of the date of 
filing his claim.  Similarly, neither the February 1998 
statement of the case, nor the July 1999 supplemental 
statement of the case discuss the issue of entitlement to an 
increased disability rating for PTSD under the criteria in 
effect prior to November 7, 1996.  Therefore, the Board feels 
that the veteran should be informed of the criteria as of the 
date of claim for the rating of his disability and that he be 
allowed the opportunity to present argument and evidence 
relevant to those criteria.

Furthermore, the Board notes that subsequent to the July 1999 
supplemental statement of the case, evidence was received 
from the appellant in conjunction with a pending claim of 
entitlement to a total disability rating due to individual 
unemployability, to include information from a recent 
employer.  As indicated above, this case must be remanded for 
consideration of the rating criteria in effect prior to 
November 7, 1996.  In particular, this evidence may prove 
probative with respect to the provisions of 38 C.F.R. 
§ 4.16(c) (1996).  Applicable VA regulations state that any 
pertinent evidence submitted by the appellant that is 
accepted by the Board must be referred to the agency of 
original jurisdiction for review and preparation of a 
Supplemental Statement of the Case unless this procedural 
right is waived in writing by the appellant.  38 C.F.R. 
§ 20.1304(c) (1999).  A review of the claims folder does not 
indicate that any such waiver has been received.  
Accordingly, the Board is of the opinion that a remand for 
consideration of the additional evidence received subsequent 
to the July 1999 supplemental statement of the case would be 
probative. 

Accordingly, to ensure that the Department of Veterans 
Affairs (VA) has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the regional office (RO) for the following 
development:

1.  In addition, the RO should again 
review the record, to include evidence 
received subsequent to the July 1999 
supplemental statement of the case.  
Specifically, the RO should:

a.  Readjudicate the issue of 
entitlement to service connection 
for bleeding from the rectum to 
include as secondary to herbicide 
exposure and/or secondary to his 
service connected PTSD, with 
consideration of the principles 
enunciated in 38 C.F.R. § 3.310 
(1999).  

b.  Readjudicate the issue of an 
increased disability rating for PTSD 
under both the old and new criteria 
for Diagnostic Code 9411, utilizing 
the criteria most favorable to the 
appellant in accordance to the 
provisions of VAOPGCPREC 3-00 (April 
10, 2000).  

2.  If the decision remains adverse to 
the appellant, in whole or in part, he 
and his representative should be 
furnished a Supplemental Statement of the 
Case and afforded the applicable period 
of time within which to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


 



